Title: From Thomas Jefferson to John Adams, 20 February 1787
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Feb. 20. 1787.

I am now to acknoledge the receipt of your favor of Jan. 25. Colo. Franks sailed in the packet of this month from Havre for New York. This arrangement of the packets opens a direct communication between Paris and America, and if we succeed as I expect we shall in getting Honfleur made a freeport, I hope to see that place become the deposit for our Whale oil, rice, tobacco and furs, and that from thence what is not wanted in this country may be distributed to others.You remember giving me a letter of credit on Messrs. Willink and Staphorst for 1000 guineas to pay for the swords and medals. When the swords were finished I drew on the Vandemjvers, with whom the money was deposited for 6500 livres to pay for the swords. They paid it. A medal is now finished, and others will very soon be: but these gentlemen say they must have fresh orders. In the mean time the workmen complain. Will you be so good as to draw in favor of Mr. Grand on Willink &c. for the balance of the thousand guineas (which is about the sum that will be necessary) and send the bill to Mr. Grand, who in my absence will negotiate it and pay the workmen. I inclose you Vandemjers answer.The meeting of the Notables  on Thursday and the necessity of paying my court to our new minister will detain me till Friday and perhaps till Tuesday next. Nothing is known yet of the objects of this assembly. I inclose you two new pamphlets relative to it: and will inform you of whatever I can discover relative to it during my stay.
I learn with real pain the resolution you have taken of quitting Europe. Your presence on this side the Atlantic gave me a confidence that if any difficulties should arise within my department, I should always have one to advise with on whose counsels I could rely. I shall now feel be-widowed. I do not wonder at your being tired out by the conduct of the court you are at. But is there not room to do a great deal of good for us in Holland in the department of money? No one can do it so well as yourself. But you have taken your resolution I am sure on mature consideration, and I have nothing to offer therefore but my regrets. If any thing transpires from the Notables before my departure worth communication, you shall yet hear from me. In the mean time believe me to be with sincere esteem & respect Dr. Sir your most obedt. & most humble servt.,

Th: Jefferson

